granting or denying the motion to this court within 30 days. Thus,
                         respondent asserts that this court should either treat the district court's
                         certification order as an order granting NRCP 60(b) relief, or enter an
                         order informing the district court that it already has jurisdiction to rule on
                         that motion based on the limited remand.
                                            Having considered the parties' filings, we conclude that
                         remand is warranted and grant appellant's motion. Although the
                         February 6 limited remand order directed the district court to rule on
                         appellant's NRCP 60(b) motion, no written order granting that motion has
                         been entered in the district court, and we decline to treat the district
                         court's certification order as an order granting NRCP 60(b) relief.
                         Additionally, the district court has transmitted to this court the
                         certification order entered on limited remand, such that jurisdiction is
                         again vested in this court. Accordingly, we
                                            ORDER this matter REMANDED to the district court so that
                         it can enter a written order resolving the NRCP 60(b) motion in
                         accordance with its certification. 2




                         Parraguirre             V '                  Cherry




                                   2 This
                                    order constitutes the final disposition in this appeal. Any
                         appeal from the district court's decision below shall be docketed as a new
                         matter.

SUPREME COURT
        OF
     NEVADA
                                                                  2
(0) 1947A

                1111111111111111                              MUM              EAN
                cc:   Second Judicial District Court Dept. 10
                      Wm. Patterson Cashill, Settlement Judge
                      Scarpello & Huss, Ltd.
                      Aaron & Paternoster, Ltd.
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A

                                          EV